Citation Nr: 0916791	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to exposure to herbicide agents.  

2.  Entitlement to service connection for bronchitis, to 
include as secondary to exposure to herbicide agents.  

3.  Entitlement to service connection for respiratory 
problems, to include as secondary to exposure to herbicide 
agents.  

4.  Entitlement to peripheral neuropathy, to include as 
secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for sinusitis, 
bronchitis, respiratory problems, and peripheral neuropathy.    

This appeal was originally certified to the Board in August 
2004.  However, due to litigation involving herbicide claims 
such as the Veteran's, where the only evidence of exposure to 
herbicides is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, a stay was 
placed upon the further adjudication of such claims until the 
matter was resolved in the Courts.  On January 21, 2009, the 
Supreme Court of the United States declined to accept 
certiorari in the pertinent case, thus ending all litigation 
on this particular issue.  Haas v. Peake, 129 S.Ct. 1002 
(2009).  Subsequently, effective January 22, 2009, the Board 
lifted its stay on the adjudication of these claims.  
Therefore, the Veteran's appeal may now be reviewed without 
further delay.


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the 
Republic of Vietnam.  

2.  The Veteran's sinusitis first manifested many years after 
service and is not related to his service or any aspect 
thereof, including exposure to herbicide agents.  

3.  The Veteran's bronchitis first manifested many years 
after service and is not related to his service or any aspect 
thereof, including exposure to herbicide agents.  

4.  The Veteran's respiratory problems first manifested many 
years after service and are not related to his service or any 
aspect thereof, including exposure to herbicide agents.  

5.  The Veteran's peripheral neuropathy first manifested many 
years after service and is not related to his service or any 
aspect thereof, including exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The Veteran's sinusitis was not incurred in or aggravated 
by his active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  

2.  The Veteran's bronchitis was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  

3.  The Veteran's respiratory problems were not incurred in 
or aggravated by his active service, nor may they be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  

4.  The Veteran's peripheral neuropathy was not incurred in 
or aggravated by his active service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's sinusitis, 
bronchitis, respiratory problems, and peripheral neuropathy, 
however, are not diseases subject to presumptive service 
connection.        

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a veteran, service 
connection for disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit overturned 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) that receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam could 
serve to establish exposure to herbicides related to Vietnam 
era service.  Because the Supreme Court of the United States 
declined to accept certiorari of this case, the Federal 
Circuit's order is final and binding on this matter.  The 
Veteran states that he served aboard a ship called the USS 
O'Brien that was in the official waters of Vietnam from 
December 1969 to March 1970.  According to his service 
personnel records, the Veteran served as a gunner's mate 
aboard the ship.  However, the evidence of record does not 
show that the Veteran's service aboard the USS O'Brien from 
December 1969 to March 1970 included actual in-country 
service in Vietnam.  Service in Vietnam means service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  However, the 
evidence of record does not show that the Veteran's service 
included service in the inland waterways of Vietnam or 
involved visitation in the Republic of Vietnam.

Because there is no evidence that the Veteran in this case 
had actual in-country service in Vietnam, he will not be 
afforded the presumption of exposure to Agent Orange during 
his service in Vietnam.  Additionally, the Veteran's 
sinusitis, bronchitis, and respiratory disorders are not 
diseases associated with exposure to herbicide agents.  
Therefore, the Board finds that service connection for 
sinusitis, bronchitis, respiratory problems, and peripheral 
neuropathy, due to a presumption of being related to exposure 
to herbicides is not warranted.  38 C.F.R. § 3.309(e). 

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2724 
(1984) does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).

Sinusitis, Bronchitis, and Respiratory Problems 

The Veteran's service medical records show that he was 
treated for sinus congestion in October 1969 and acute 
pharyngitis in August 1970.  On separation examination in 
October 1970, the Veteran made no complaints about his lungs 
or sinuses, and his lungs and sinuses were found to have no 
abnormalities.  Since the Veteran's lungs and sinuses were 
within normal limits on separation, and there were only two 
recorded complaints during service, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in these cases.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection for 
sinusitis, bronchitis, and respiratory problems.  38 C.F.R. § 
3.303(b).  

The first post-service evidence of record of symptoms of any 
respiratory disorder is a June 1999 VA medical report where 
the Veteran was diagnosed with sinusitis.  

Post-service VA medical records dated from November 1999 to 
December 2005 show that the Veteran received intermittent 
treatment for chronic sinusitis, chronic obstructive 
pulmonary disease, upper respiratory tract infection, early 
evolving pneumonia, chronic inflammatory changes in the 
paranasal sinuses, bronchitis, and allergic rhinitis.  He 
received a septorhinoplasty and bilateral functional 
endoscopic sinus surgery in October 2001.  At no time did any 
treating provider relate the Veteran's sinusitis, bronchitis, 
or respiratory problems to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's sinusitis, bronchitis, or respiratory problems.  
Thus, service connection for sinusitis, bronchitis, or 
respiratory problems is not warranted. 

The first post-service evidence of the Veteran's respiratory 
disorders is in June 1999, approximately 29 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the evidence does not show that the Veteran 
was exposed to herbicide agents in service, and the Veteran's 
sinusitis, bronchitis, and respiratory problems are not 
diseases associated with herbicide exposure, presumptive 
service connection for sinusitis, bronchitis, and respiratory 
problems is not warranted.  

The Veteran contends that his current sinusitis, bronchitis, 
and respiratory problems are related to his active service.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The weight of the medical evidence indicates that the 
Veteran's sinusitis, bronchitis, and respiratory problems 
began many years after service and were not caused by any 
incident of service.  The Board concludes that the sinusitis, 
bronchitis, and respiratory problems were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection, the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Peripheral Neuropathy 

The Veteran's service medical records are negative for any 
complaints or treatment for peripheral neuropathy.  On 
separation examination in October 1970, the Veteran made no 
complaints about his nerves, and his nerves were found to 
have no abnormalities.  The Board thus finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
peripheral neuropathy.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of peripheral 
neuropathy is a February 1998 VA examination where the 
Veteran complained of a history of numbness of the hands and 
feet for the previous 6 to 8 months.  He reported 
experiencing numbness with intermittent pain that was worse 
at the wrist and elbows as well as in the ankles and feet.  
Sensory examination revealed decreased findings to small 
fiber sensory nerves carrying pain and temperature sensation 
symmetrically and bilaterally in mainly the hands and feet.  
There was no evidence of muscle wasting or atrophy.  Strength 
testing was remarkable for give way weakness throughout.  The 
diagnosis was bilateral symmetric small fiber sensory 
peripheral polyneuropathy affecting mainly the small sensory 
fibers to the feet and hands.  The examiner found no evidence 
of trophic skin changes, muscle wasting, or muscle atrophy, 
and stated that possible etiologies were impression of the 
median and ulnar nerves at the wrist, ulnar compression 
neuropathy, tarsal tunnel at the ankle, vitamin deficiency, 
or connective tissue disorders.  

Post-service VA medical records dated from May 1999 to 
December 2003 show that the Veteran received intermittent 
treatment for peripheral neuropathy (anatomical v. 
alcoholic), nerve compression, and mild distal right ulnar 
sensory neuropathy.  A February 2002 medical report found 
that the Veteran had probable neuropathy secondary to low 
back problems.  At no time did any treating provider relate 
the Veteran's peripheral neuropathy to his period of active 
service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's peripheral neuropathy.  Thus, service connection 
for peripheral neuropathy is not warranted. 

The first post-service evidence of the Veteran's peripheral 
neuropathy is in February 1998, approximately 28 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the evidence does not show that the Veteran 
was exposed to herbicide agents in service, presumptive 
service connection for peripheral neuropathy is not 
warranted.  

The Veteran contends that his current peripheral neuropathy 
is related to his active service.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The weight of the medical evidence indicates that the 
Veteran's peripheral neuropathy began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the peripheral neuropathy was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004; a rating 
decision in July 2003; and a statement of the case in July 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for peripheral 
neuropathy.  VA has not obtained a medical examination in 
relation to the claims for service connection for sinusitis, 
bronchitis, and respiratory problems because there is no 
competent evidence that the Veteran's sinusitis, bronchitis, 
and respiratory problems are the result of any event, injury, 
or disease in service.  38 C.F.R. § 3.159(c)(4) (2008).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

  
ORDER

Service connection for sinusitis is denied.  

Service connection for bronchitis is denied.  

Service connection for respiratory problems is denied.  

Service connection for peripheral neuropathy is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


